





MEMORANDUM OF UNDERSTANDING







THIS MEMORANDUM OF UNDERSTANDING ("MOU") is by and among MAGELLAN GOLD
CORPORATION, a Nevada corporation or a wholly-owned entity to be formed and
organized for the purpose of being the party to this MOU or the Transaction
Documents, as defined below ("Magellan"), and ROSE PETROLEUM, plc and its
wholly-owned subsidiary MINERALES VANE S.A. de C.V. (“VANE”) (collectively
“Rose”).  Magellan and Rose may each be referred to as a “Party” and together
the “Parties.”




EXPLANATORY STATEMENT:




Magellan and Rose have been engaged in extensive negotiations to pursue common
interests by Magellan purchasing and Rose selling its interest in the VANE’s SDA
Mill (the “Mill”) located in the State of Nayarit, Mexico and associated Assets
(as defined below) (the “Transaction”). The agreements set forth in this MOU set
forth the intentions of the Parties and are qualified to the extent further
definitive agreements (“Transaction Documents”) are executed by the Parties.




UNDERSTANDING:




The undersigned are in substantial agreement with respect to the following:




1.

Sale of Assets.  The primary objective is for Magellan to purchase from VANE the
tangible and intangible assets, including, without limitation, all real and
personal property, contracts, supply agreements, permits, inventories, accounts
receivable, furniture, fixtures, equipment, machinery, licenses, leasehold
interests, water rights, power rights, software, domain names, trademarks, trade
names, performance and other bonds, security and other deposits, advances,
prepaid credits, and trade accounts which comprise or are used in connection
with the Mill (the “Assets”).  




2.

Assumption of Liabilities.   Magellan will assume no liabilities related to the
Assets except for the inherent operating, reclamation, and regulatory
liabilities effective upon Magellan taking control of the Assets at closing and
releasing VANE of these liabilities and those accounts and trade payables
expressly agreed to. Magellan shall determine which current employees of the
Mill will be retained and, subject to such obligations and liabilities being
determined to VANE’s reasonable satisfaction, VANE shall be responsible for
redundancy obligations to employees.




3.

Alternative Transaction Structure.   Based upon discussions between the Parties,
in order to facilitate and expedite a closing, the Parties will explore
restructuring the Transaction to involve (i) VANE reorganizing by splitting off
all operations and assets not involving the Assets to a separate entity and (ii)
Magellan purchasing all of the issued and outstanding VANE securities owned by
Rose. The Transaction, structured as a stock purchase rather than an asset
purchase, may also involve Magellan purchasing the entity which provides the
labor at the Mill. The Parties agree to act in good faith to resolve the
Transaction structure in a manner to address the interests of both Parties.




















4.

Purchase Price.   The Purchase Price for the Assets shall be US$1.5 million
(“Purchase Price”), payable $1.0 million in cash and $500,000 in restricted
shares of Magellan common stock valued at the price most recently paid in an
arm’s length financing.




5.

Option.  Upon the execution of this MOU, Rose shall be deemed to have granted to
Magellan an exclusive option (“Option”) exercisable for a period of 90 days from
the date hereof (the “Option Period”) to purchase the Assets subject to the
terms and conditions set forth herein. In consideration of the Option, Magellan
shall pay to Rose the amount of $50,000 as a non-refundable Option payment
(“Option Payment”).  Magellan shall have the right to extend the Option Period
for an additional 60 days (“Option Extension Period”) in consideration of an
additional $100,000 payment (“Option Extension Payment”).  To the extent
received by Rose, the Option Extension Payment shall be credited against the
Purchase Price at closing. At the conclusion of the Option Extension Period
(assuming the Option Extension Payment has been paid), Magellan must have at
least $900,000 in an escrow account whose use is restricted to consummating the
Asset Purchase Agreement (the “Closing Escrow”). If closing does not occur due
to VANE’s failure to perform its obligations necessary for closing to occur,
then the Option Extension Payment shall be returned to Magellan.




6.

Due Diligence. Subject to the confidentiality undertakings set out in paragraph
12, below, after this MOU has been executed, Rose shall permit or use its
reasonable endeavors to procure, upon reasonable advance notice, Magellan and
its agents, legal counsel, accountants and other advisors and representatives
engaged for the purposes of the Transaction to: (a) have reasonable access
during normal business hours to all properties, inventory and equipment of the
Mill; (b) inspect and make copies of any and all documents and records of the
Mill including without limitation all journals, ledgers, personnel records,
contracts, leases, licenses and all other records, regardless of kind or
character, as Magellan shall from time to time reasonably request for the
purposes of the Transaction; (c) review the books and records of the Mill; and
(d) conduct such other due diligence as Magellan, its counsel or other advisors
and representatives may reasonably deem advisable for the purposes of the
Transaction.  Further, Magellan may require confirmatory discussions with major
customers of the Mill, but such discussions would take place only after the
substantial completion of other confirmatory due diligence and with Rose’s
advance consent.




7.

Conduct of the Business.  Until the earlier of termination of this MOU or the
end of the Exclusivity Period Rose shall maintain the Mill’s customers, assets,
suppliers, licenses and operations as an ongoing business in accordance with its
ordinary course of business.  In furtherance of the foregoing, Rose shall not
take any of the following actions to the extent that they have an effect on the
Mill and its operations or the Transaction: (i) sell, assign, lease or transfer
any of its Assets, except in the ordinary course of business; (ii) permit any of
its Assets to become subject to any lien, security interest or other encumbrance
of any kind or nature; (iii) modify or terminate any material contract,
instrument, license or permit relating to its business, customers or creditors,
except in the ordinary course of business; or (iv) lend any funds, extend any
credit or grant any discounts to any person or entity, except in the ordinary
course of business consistent with past practice.




8.     Definitive Purchase Agreement.    The Transaction is subject to the
execution of a mutually agreeable, definitive purchase agreement between Rose,
VANE and Magellan (the





2













“Asset Purchase Agreement”), and the execution of such other agreements and
instruments as may be deemed necessary or appropriate by the Parties
(collectively, the “Asset Purchase Documents”).  The Asset Purchase Documents
would contain customary representations, warranties and conditions (which would
survive the closing) and indemnification terms consistent with similar
transactions.




Magellan would require sale-of-business non-competition (related to the
operation of the Mill) and non-solicitation agreements from Rose.  Such
agreements would be set forth in the Asset Purchase Agreement, last for five
years and contain standard and customary terms and conditions.




9.

Conditions Precedent.   The consummation of the Asset Purchase Agreement is
conditioned upon the following:




a.

A favorable review by each Party's counsel of the corporate status of the other
Party and the other Party's good and marketable title to their property.  Rose
shall provide to Magellan, Judgment and Tax Lien Search Reports which shall in
all respects be acceptable to Magellan and its legal counsel.




b.

Each Party, its investment bankers, counsel and auditors shall have completed a
satisfactory due diligence of the other Party;




c.

The Transaction shall have received the approval of the respective Boards of
Directors and, if required by law or applicable regulation, shareholders of each
Party;




d.

Magellan shall have filed and otherwise complied with all reporting requirements
imposed by or on account of any federal or state securities laws or regulations
thereunder including, without limitation, all reporting requirements of Section
15(d) of the Securities Exchange Act of 1934, as amended.




e.

Magellan shall obtain prior to closing, at its cost, audited financial
statements accompanied by a report of its independent certified public
accountants containing audited balance sheets of VANE for a minimum of two (2)
fiscal years, or since inception, whichever is shorter, and together with
statements of operations for VANE for a minimum of two (2) fiscal years, or from
the date of inception, whichever is shorter, which financial statements and the
report of auditor shall in all material respects comply with the requirements of
Regulation S-X and other applicable securities laws and regulations, and which
shall be satisfactory with Magellan.




f.

There shall be no material adverse change in the business, affairs or prospects
of  the Mill; and




g.

To the extent required by law, the Asset Purchase Agreement shall have received
the approval of all required regulatory authorities.








3













h.

Magellan shall have completed its private offering of US$1.0 million.




i.

To the extent Magellan elects to extend the Option Period pursuant to paragraph
5, above, Magellan having made the Option Extension Payment.







10.

Milling Right.

  Conditional on the consummation of the Asset Purchase Agreement, and
executable by separate milling agreement (“Milling Agreement”) at the
appropriate time, Magellan agrees to make available to VANE and its joint
venture partner, Minera Camargo S.A. de CV (“MC”) any excess milling capacity at
the SDA Mill for the purpose of processing ore extracted from the Tango
Copper-Molybdenum-Precious Metals Exploration Project (“Tango”) located in
Southern Sinaloa State, Mexico.  In the event VANE elects to proceed with
milling of Tango ore, the Milling Agreement shall include the following basic
terms: VANE will be responsible for mining and transporting the ore to the Mill.
 Revenues derived from milling the Tango ore will be applied: (i) first, to
Magellan to recover all milling costs, (“Magellan Milling Costs”) (ii) second,
to VANE an amount to reimburse VANE for its costs to mine and transport the ore,
(“VANE Mining Costs”) and (iii) the balance will be divided 10% to Magellan, 40%
to VANE and 50% to MC.  VANE and Magellan will enter into a separate Milling
Agreement on terms acceptable to both Parties. The Milling Agreement shall
provide, inter alia, that VANE Mining Costs will be defined to include drilling,
development, mining, maintenance, transportation, administrative, smelter,
regulatory, taxes and any other costs directly attributable to the mining,
processing and marketing of product. VANE Mining Costs shall only include costs
related to the prospect or mine producing the ore and incurred on or after March
1, 2017.  Magellan Milling Costs shall be defined as all direct and indirect
costs related to the processing of the Tango ore, including all labor,
materials, overhead and administrative expenses. Magellan Milling Costs and VANE
Mining Costs shall be subject to audit and approval by the other Party.




11.

Exclusivity.  Rose acknowledges that Magellan will devote substantial time and
incur out-of-pocket expenses in connection with conducting due diligence and
pursuing the Transaction.  To induce Magellan to devote such time and incur such
expenses, until the earlier to occur of (a) the date 90 days after the date of
this MOU unless extended for an additional 60 days pursuant to Paragraph 5; (b)
the date on which the Asset Purchase Documents have been executed; and (c) the
date on which Magellan has notified Rose in writing that it is no longer
pursuing the Transaction (collectively, the “Exclusivity Period”), Rose will use
their reasonable endeavors to procure that their respective officers, directors,
employees, partners, managers, members, stockholders (to the extent under their
control), attorneys, investment bankers, co-investors, lenders, affiliates,
agents, advisors and representatives will not: (i) enter into any written or
oral agreement or understanding with any person or entity (other than Magellan)
regarding Another Transaction (as defined below); (ii) enter into or continue
any negotiations or discussions with any person or entity (other than Magellan)
regarding Another Transaction; or (iii) solicit proposals with respect to
Another Transaction.  As used herein, the term “Another Transaction” means the
sale (directly or indirectly and whether by sale of assets, stock, equity
securities, merger, consolidation or other disposition) of all or any material
part of any of VANE or the Assets (other than the sale of inventory to customers
in the ordinary course of business).  In the event of litigation relating to
this Paragraph 11, if a court of competent jurisdiction finally determines after
exhausting all available appeal process that Rose or any of their respective





4













officers, directors, employees, partners, managers, members, stockholders (to
the extent under their control), attorneys, investment bankers, co-investors,
lenders, affiliates, agents, advisors or representatives have breached this
Paragraph 11, and as a proximate result of such breach Rose terminated this MOU,
the Company shall (in addition to any other damages available at law or in
equity) be liable for and shall pay to Magellan the reasonable direct fees,
costs, expenses and disbursements incurred by them (including fees and expenses
for any brokers, agents, investment bankers, attorneys, accountants or finders
as may be retained or employed by them) in connection with this MOU or the
pursuit or consummation of the Transaction (“Transaction Expenses”) and such
legal proceedings, including any appeal therefrom.  In the event that Magellan
proposes or makes any material change to the consideration, structure and/or
other key term(s) of this MOU, this Exclusivity provision will become null and
void.




12.

Confidentiality/Public Announcements.




(a)

It is understood that both Magellan and Rose are public companies, and,
therefore, may be required under applicable law or regulation to make
appropriate public announcements of the Transaction, and the form and substance
of any such announcement shall, before dissemination and, to the extent
practicable, be subject to the reasonable approval of each Party.  No other
announcements except as may be required in the opinion of legal counsel to
comply with applicable disclosure laws shall be made of the Transaction by any
Party without the express written approval of the other Party.  Magellan and
Rose acknowledge that they may obtain non-public information concerning each
other.  Each agrees that save as required by applicable law or regulation not to
discuss the subject or terms of this MOU or the proposed Transaction with, or
provide any financial or other confidential information to, any person or entity
(other than pursuant to the terms of this MOU and strictly for the purposes of
the proposed Transaction, having procured that the recipient of such disclosure
undertakes to treat the same as confidential as if they were a party to this
MOU) or otherwise act upon same in violation of the applicable securities laws.




(b)

Magellan and Rose each acknowledges that it, together with its directors,
officers, employees and representatives who are apprised of this matter have
been advised that the United States and United Kingdom securities laws prohibit
any person who possesses or is in privy with a person who possesses material
non-public information about a company from purchasing or selling securities of
such company.  Magellan and Rose, for itself, its directors, officers, employees
and representatives who are apprised of this matter, agrees that it will not
directly or indirectly, in any manner, acquire or attempt to acquire, for a
period of 120 days from (i) the date of this MOU, (ii) the termination of this
MOU, or (iii) subject to the execution of a definitive agreement (and otherwise
in accordance with the same), the consummation of a transaction between the
Parties, whichever occurs later, any securities of the other Party except
pursuant to a transaction approved by the Board of Directors of such Party and
its legal counsel.




(c)

Neither party shall unilaterally contact the customers, creditors or
shareholders of the other party without the prior consent of the other party.








5













            (d)

It is understood that all access, investigation and contacts shall be conducted
by the other party and its representatives in such manner as not to interfere
unduly with the normal  conduct of the disclosing Party's business and, further,
that if the Asset Purchase Agreement shall not be consummated (for any reason
whatsoever), the other Party shall keep confidential and shall not use any
information (unless the Party having received the information can conclusively
establish that the identical information was available from public or published
information or trade sources, or previously within the other Party's knowledge)
obtained from the disclosing Party concerning the disclosing Party's operations
and business and will return all such information, together with all notations
and other documents and materials prepared using such information, to the
disclosing Party on request.




13.     Fees and Expenses.    Magellan and Rose shall each pay their own
respective costs incurred in proceeding with the Transaction (“Transaction
Expenses”) as may be incurred by them, directly or indirectly, in connection
with the Transaction; provided that the foregoing shall not limit Magellan’s
rights pursuant to Paragraph 11 or any Party’s right to include Transaction
Expenses in any claim for damages against any other party who breaches any
legally binding provision of this MOU.  .




14.

Governing Law/Construction.    This Agreement, and the rights and obligations of
the respective Parties, shall be governed by and construed in accordance with
the laws of the State of Colorado, excluding conflict of law provisions which
would act to apply the laws of another state.  Notwithstanding the preceding
sentence, it is acknowledged that each Party hereto is being represented by, or
has waived the right to be represented by, independent counsel.  Accordingly,
the Parties expressly agree that no provision of this Agreement shall be
construed against any Party on the ground that the Party or its counsel drafted
the provision.  Nor may any provision of this Agreement be construed against any
Party on the grounds that Party caused the provision to be present.




15.

Jurisdiction and Venue.   Jurisdiction over any action, proceeding or
arbitration shall be proper only if filed and maintained in Colorado, and the
venue shall be proper therefore only in the County of Boulder as to state court
proceedings or the District Court for the District of Colorado as to federal
court proceedings.  




16.     Termination.     Binding and Non-Binding Provisions.  Unless extended by
the mutual written agreement of Magellan and Rose, this MOU will terminate if
the Asset Purchase Agreement is not executed on or before the end of the Option
Period or Extended Option Period. Notwithstanding, if at the end of the Extended
Option Period the Closing Escrow is fully funded, but the Parties are unable to
close the Asset Purchase Agreement due to one or more unfulfilled conditions to
closing without either Party being in breach, this MOU shall continue in full
force and effect for up to an additional 60 days.  Except for Paragraphs 5, 6,
7, 8, 11, 12, 13, 14, 15,  and this Paragraph 16, which the Parties hereto agree
shall be valid and legally binding, this MOU is intended to be a non-binding
expression of mutual interest among the Parties hereto.  Notwithstanding any
negotiations or written or oral statements made in this MOU or made in other
written or oral communications before or after the execution of this MOU, no
Party shall be deemed to be legally obligated to proceed with the Transaction
until the Asset Purchase Agreement is executed and delivered and the other
conditions set forth in this MOU and the Asset Purchase Agreement are satisfied.
 





6
















MAGELLAN GOLD CORPORATION







March 3, 2017

By:  /s/ W. Pierce Carson

Date

      W. Pierce Carson, President




ROSE PETROLEUM, plc







March 3, 2017

By:

/s/ Kris Hefton

Date

     Kris Hefton, Chief Operating Officer







MINERALES VANE S.A. de C.V.







March 3, 2017

By:

/s/ Kris Hefton

Date

      








7





